Title: To George Washington from John Jay, 1 February 1779
From: Jay, John
To: Washington, George

Sir,
Philadelphia 1st Feby 1779

Congress have this day passed an Act, of which the enclosed is a copy, on the Subject of your Excellency’s Letter of the 30th Ult:, whereby they have resolved that You give such directions, as you may think proper, for arranging the Commissary’s and Quarter Master’s Departments to the Westward &c. I have the honor to be Sir with the greatest Respect Your Excellencys most Obedt & very humble Servant
John Jay Presidt
